Exhibit 12 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDEND REQUIREMENT For Year Ended December 31, (Dollars In Thousands) Earnings: 1. Income (loss) before income taxes $ 2. Plus interest expense 3. Earnings including interest on deposits 4. Less interest on deposits 5. Earnings excluding interest on deposits $ Fixed charges and preferred stock dividend requirements (pre-tax): 6. Including interest on deposits and capitalized interest $ 7. Less interest on deposits (Line 4) 8. Excluding interest on deposits $ Ratio of earnings to fixed charges and preferred stock dividend requirements (pre-tax): Including interest on deposits (Line 3 divided by Line 6) Excluding interest on deposits (Line 5 divided by Line 8)
